Citation Nr: 1133267	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder prior to April 9, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the RO.  

In a May 2007 rating decision, the RO assigned a 50 percent evaluation for the service-connected post traumatic stress disorder, effective on April 9, 2007.

In a March 2009 decision, the Board denied an evaluation in excess of 30 percent prior to April 9, 2007, and in excess of 50 percent on or after April 9, 2007, for the service-connected posttraumatic stress disorder.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court affirmed the Board's decision as to its determination that an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder was not warranted on or after April 9, 2007, but vacated the part of the decision that denied an evaluation in excess of 30 percent prior to April 9, 2007. 

New issues of entitlement to (1) an evaluation in excess of 50 percent for posttraumatic stress disorder; and (2) a total rating for compensation based upon individual unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  



FINDING OF FACT

For the initial period of the appeal, the service-connected posttraumatic stress disorder is shown to have been productive of a disability picture that more closely resembled that of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 percent, but not higher for the service-connected post traumatic stress disorder were met for the initial period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130 including Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in correspondence dated in November 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA did fail to provide the Veteran with notice of the rating criteria that would be needed to obtain a higher evaluation for the service-connected posttraumatic stress disorder and how disability evaluations and effective dates are assigned prior to the April 2005 rating decision on appeal.  

In the April 2005 rating decision, however, the Veteran was provided with the criteria needed for a 50 percent evaluation for posttraumatic stress disorder (at that time, he was rated at 30 percent).  In a March 2006 letter, the Veteran was provided with notice of how disability evaluations and effective dates are assigned.  

The claim was readjudicated in a June 2007 Statement of the Case.  Thus, any prejudice to the Veteran for these errors was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

Finally, a review of the Veteran's arguments in the brief and reply brief before the Court, demonstrates that the Veteran has actual knowledge of VA's requirements with the duty to notify.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including VA treatment records, private medical records, and, as warranted by law, affording VA examinations.

In a February 2009 informal hearing presentation submitted by the representative, the Veteran argued that the case should be remanded for a new examination since the April 2007 private examination showed increased symptoms.  In the March 2009 decision, the Board explained why it would not remand the claim for a new examination.  The Court affirmed the Board's conclusion.  

Further, in a May 2011 statement the representative stated, "The appellant requests that his current medical records from VAMC Wilmington be obtained for adjudication with this claim."  (Bold in original.)  The Board will not remand the claim on appeal to obtain the current treatment records because the issue before the undersigned is limited to the question whether the Veteran is entitled to an evaluation in excess of 30 percent from March 31, 2003, to April 8, 2007.  Hence, current treatment records are not relevant to the specific issue over which the Board may exercise jurisdiction.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  

Hence, there is no identified issue that would preclude the Board from addressing the merits of this appeal.


Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, and private and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting the decisions made in this case, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each part of the Veteran's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the criteria for evaluating post traumatic stress disorder, a 30 percent rating is assigned when the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  

A global assessment of functioning score of 41to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A global assessment of functioning score of between 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

A global assessment of functioning score of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social and occupational functioning.  Id.

While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  

Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record. 

The Veteran filed a claim for increase in September 2004.  In the April 2005 rating decision on appeal, the RO continued the 30 percent evaluation for post traumatic stress disorder.  The Veteran appealed, arguing he warranted a higher evaluation.  

In a May 2007 rating decision, the RO granted a 50 percent evaluation, effective April 9, 2007.  As stated, the Court affirmed the Board's denial of an evaluation in excess of 50 percent as of April 9, 2007.  The Board will address only the portion of the claim where the Veteran was evaluated as 30 percent disabling.

Prior to April 9, 2007, the Veteran reported being married to his wife since July 1970.  He describes mostly a positive relationship.  See August 2004 VA treatment record ("Wife has been the glue to me.").  He had eight siblings and kept in touch with all of them.  The Veteran had three children and described them as "good kids."  

When the Veteran was examined in February 2004, he reported getting along with his fellow co-workers, which was reiterated at the November 2004 VA examination.  

During an August 2004 VA outpatient visit the Veteran stated he associated with guys at his job with the Post Office.  The Veteran reported he "enjoyed fishing" with his brother-in-law.  There, the examiner concluded the Veteran had adequate relationships with his wife and children.  

In a March 2004 VA examination report, the psychiatrist concluded the Veteran's posttraumatic stress disorder was "moderate."  He stated the Veteran had been able to be employed, but had some difficulty getting along with others and a variety of symptoms that had impaired his social functioning.  He noted that the Veteran's symptoms were somewhat worse in response to current war news.  

In a November 2004 VA examination report, a psychologist concluded that the Veteran's symptoms had not worsened since the 2004 examination.  The examiner noted that he had not missed any time from work and had been getting along well with his peers.  He had a full-time job, an adequate relationship with his wife and children, and had entertained some leisure activities.   

While the February 2004 VA examination report shows the social worker found that the Veteran's speech was tangential, the November 2004 examiner stated he communicated "effectively," and his speech and tone were unremarkable.  

As to panic attacks, the Veteran has reported having them, but not to the extent that they happen more than once a week.  Indeed, in November 2004, the appellant specifically denied a history of panic attacks.   

During this time, the Veteran was assigned global assessment of functioning scores of 50, 60 and 65.  While the global assessment of functioning score of 50 would indicate more serious symptoms, the global assessment of functioning scores of 60 and would suggest from mild to moderate impairment.  

Based on careful review of the record prior to April 9, 2007, the service-connected posttraumatic stress disorder is found to have been productive of a disability picture that more nearly approximated that of social and occupation impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

In resolving all reasonable doubt in the Veteran's favor, an increased rating of 50 percent, but no more for the service-connected posttraumatic stress disorder is warrant for the initially period of the appeal.  

The Board also finds that service-connected disability picture is not so unusual or exceptional as to render the application of the established rating criteria impractical.  The manifestations of the service-connected posttraumatic stress disorder are reasonably addressed by the criteria in assigning an increased rating of 50 percent for the period in question.  

Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased evaluation of 50 percent, but not higher for the service-connected posttraumatic stress disorder for the period of the appeal prior to April 9, 2007, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


